DETAILED ACTION
The amendment to Application Ser. No. 16/414,730 filed on July 11, 2022, has been entered. Claims 1, 8 and 15 are currently amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1, 8 and 15 has overcome the rejection of Claims 1-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed April 11, 2022. The rejection of Claims 1-20 under 35 U.S.C. 112(b) is hereby withdrawn.

The arguments with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on pages 8-9 of the response filed July 11, 2022, Applicant argues, “Applicant submits that none of the cited references teaches that ‘wherein the SAAS environment itself does not store any client data.’ While Storm does mention a cloud based network system, Storm clearly states that data is stored on the “CDS,” which is part of the cloud based network system (see Storm, paragraph [0076]. While the entity in Storm can own and manage this content, since it is stored on the CDS, then it is stored on the cloud. By contrast, the claims recite that the SAAS environment itself does not store any client data.”
	The Examiner respectfully disagrees. First, Ford discloses that the secure content exchange system orchestrates sharing of organizational content stored on premises of the organizational entity (Ford paragraphs 77, 502, 518-519 and 551) enabling the organization to comply with data storage location requirements (Ford paragraphs 108 and 513), thereby suggesting that the secure content exchange system does not store any client data.
	Additionally, Storm discloses that the enterprise content shared using the content distribution system (CDS) is stored by a server on premises behind the company’s firewall (Storm figs. 2 and 8 and paragraphs 45-49, 77, 79 and 96: “While the user experience does not change, all the content is actually being stored behind the company firewall with a full audit trail of all content access, modification, sharing, and synchronization activity (emphasis added).”), which is separate from the server(s) providing the cloud-based sharing application over the Internet, i.e., the server(s) providing the cloud-based sharing application do not store client data.
	Therefore, the rejection of Claims 1-20 under 35 U.S.C. 103 over the combination of Ford, Aymeloglu and Storm is maintained.
 
Claim Interpretation
Paragraph [0006] of the instant specification states: 
“Consequently, it is desirable in an enterprise environment or project management system to provide enhanced mechanisms for information exchange between a client (such as an enterprise environment customer) and a partner (such as a subcontractor of the enterprise environment customer) that overcome some of the drawbacks of conventional systems.”
In view of the specification, the terms “client” and “partner” are interpreted as referring to persons rather than to applications executing on devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al., Pub. No. US 2017/0041296 A1, hereby “Ford”, in view of Aymeloglu et al., Pub. No. US 2010/0070842 A1, hereby “Aymeloglu”, and in further view of Storm, Pub. No. US 2013/0097687 A1.

Regarding Claim 1, Ford discloses “A method (Ford paragraphs 66 and 191: a method for securely sharing confidential information across entities) comprising:
maintaining an enterprise environment comprising a plurality of clients, wherein each client is associated with a set of client data (Ford fig. 10 and paragraphs 73, 77-78, 191 and 200: a secure information exchange environment comprising secure exchange server 1002 and a plurality of users 1004, wherein each of the users may belong to a company having a set of data);
sending a client request, from a client at a client device, to a partner device of a partner associated with the client, the client request comprising a subset of the client data... to be shared, the subset of the client data... being selected by the client in a client user interface (Ford fig. 10 and paragraphs 75, 191-192, 196 and 200-201: using a web browser, i.e., a graphical user interface, a first user of the plurality of users 1004 requests to share content related to a project, i.e., a subset of the company data, with at least a second user of the plurality of users, causing a notification comprising a URL to be sent to the second user, who may belong to a different business entity than the first user, i.e., a partner associated with the first user), wherein the enterprise environment is configured to allow the client to have granular control over which data is sent in the client request, the data including project, activity and task metadata... (Ford fig. 10 and paragraphs 71, 107, 118, 192 and 199-200: the content may include documents, presentations, spreadsheets, emails, blog entries, texts, calendar notes, meetings, social media messages, etc. related to the project, wherein the first user may control data sharing at the document level)”;
receiving a notification that the partner has responded to the client request with an acceptance (Ford paragraphs 109 and 115-116: the sending user receives a reply email alert when the receiving user accepts or declines an invitation);
sending one of an account creation request or account login request to the partner device (Ford fig. 10 and paragraphs 69, 73, 75, 193 and 200-201: secure exchange server 1002 receives client login authentication data, e.g., user name and password, from the second user - while not explicitly stated, one of ordinary skill in the art would understand that secure exchange server 1002 provides a login request in response to the second user attempting to access the system using the URL provided with the notification);
creating an information exchange session for the partner... (Ford fig. 10 and paragraphs 75 and 200-201: secure exchange server 1002 grants access to the shared content, i.e., creates an information exchange session, with the second user after the second user is authenticated and verified as having been granted access); and
providing, on a display of the partner device, a partner user interface comprising the subset of the client data..., and wherein one or more pieces of client data are editable by the partner via the partner user interface (Ford figs. 10 and 15 and paragraphs 191, 200-201 and 265-270: the second user may view and edit the shared content item, wherein the second user can only access content items that have been designated for sharing by the first user);
wherein the notifications and information exchange session is transmitted via asynchronous communication (Ford fig. 7 and paragraphs 147-152, 315 and 423-424: notifications and shared content items may be exchanged using regular email).”
However, while Ford discloses that content associated with a project selected by the user for sharing can include documents, presentations, spreadsheets, emails, blog entries, texts, calendar notes, etc. (Ford paragraph 191), and further discloses that content to be shared may have elements redacted prior to sharing (Ford paragraphs 288-289), Ford does not explicitly disclose “sending a client request, from a client at a client device, to a partner device of a partner associated with the client, the client request comprising a subset of the client data and one or more screen sets to be shared, the subset of the client data and screen sets being selected by the client in a client user interface, wherein the enterprise environment is configured to allow the client to have granular control over which data is sent in the client request, the data including project, activity and task metadata, portions of screens, and screens with elements redacted or blurred (emphasis added);” and
“creating an information exchange session for the partner, wherein the information exchange session occurs between a software-as-a-service (SAAS) environment for the partner device and a client-specific user-interface (client portal) for the client device, and wherein updates to the information exchange occur via datamodel synchronization between the SAAS environment and the client portal, wherein the SAAS environment itself does not store any client data (emphasis added); and
“providing, on a display of the partner device, a partner user interface comprising the subset of the client data and the screen sets, wherein access to the enterprise environment by the partner is not a direct screen exchange, but instead, restricted to only the subset of the client data and the screen sets, and wherein one or more pieces of client data are editable by the partner via the partner user interface (emphasis added)”.
In a related field of endeavor, Aymeloglu discloses a method for sharing screenshot images of information displayed in application with project members, wherein the user of an application may generate screenshots of information displayed in the graphical user interface of an application or a selected portion thereof and share the generated screenshots and the associated document comprising the information with other users by emailing the screenshots and document to another user or placing the screenshots and document in a shared location (Aymeloglu figs. 1-3 and 6 and paragraphs 47-49, 60, 64, 68-76, 88 and 110-111: “GUI 300 includes a visual representation of a financial document named ‘new investigation.’ Control 350 is a button that allows a user to submit input indicating the user's intent to take a screenshot of the information presented in GUI 300. In response to a user clicking on button 350, the application may (1) take a screenshot of the information in GUI 300, (2) generate a link to the document ‘new investigation,’ and (3) place both the link and the screenshot in a system clipboard for use in other applications.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Ford to capture and share screenshots of project information presented in an application GUI or a portion thereof as taught by Aymeloglu. One of ordinary skill would have been motivated to combine capturing and sharing screenshots of information project information presented in an application GUI or a portion thereof to share access to project documents and images that overview or are derived from the document information simultaneously (Aymeloglu paragraph 46).
However, while Ford discloses creating an information exchange session for the partner (Ford fig. 10 and paragraphs 75 and 200-201)  and further discloses a client portal for distributing enterprise content with the partner (Ford fig. 2A and paragraphs 338-340: secure enterprise content portal 255 is provided for distributing content between an enterprise, i.e., the client, and external entities, i.e., partners), and additionally discloses that the secure content exchange system orchestrates sharing of organizational content stored on premises of the organizational entity (Ford paragraphs 77, 502, 518-519 and 551), the combination of Ford and Aymeloglu does not explicitly disclose “creating an information exchange session for the partner, wherein the information exchange session occurs between a software-as-a-service (SAAS) environment for the partner device and a client portal for the client device, and wherein updates to the information exchange occur via datamodel synchronization between the SAAS environment and the client portal, wherein the SAAS environment itself does not store any client data (emphasis added)”.
In the same field of endeavor, Storm discloses a system and method for securely sharing enterprise content with internal and external users, i.e., partners (Storm paragraphs 5-6 and 96-97) wherein the content sharing is provided as browser-based application by a separate entity than the owner of the enterprise content, i.e., an SAAS environment (Storm fig. 2 and paragraphs 45-48: “Remote server 215, for example, can be a cloud based server that provide network based application over the Internet 280.”), wherein the enterprise content shared using the content distribution system (CDS) is stored by a server on premises behind the company’s firewall (Storm figs. 2 and 8 and paragraphs 45-49, 77, 79 and 96: “While the user experience does not change, all the content is actually being stored behind the company firewall with a full audit trail of all content access, modification, sharing, and synchronization activity.”), and wherein HTTP/JSON requests are used to synchronize changes made to the shared content to the enterprise content storage and across all other devices accessing the shared content, i.e., data model synchronization (Storm fig. 8 and paragraphs 76-85 and 94: “In the example of FIG. 8, notifier 835 can communicate with ALEL engine 880. In one embodiment, ALEL engine 880 may have the necessary intelligence to translate a content server notification ( as communicated by notifier 835) into an appropriate HTTP/JSON Backchannel Notification. In this way, in response to a change to a document at the back end, ALEL engine 880 may communicate the change to one or more client devices from where the document has been or is accessed.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Ford, as modified by Aymeloglu, to utilize HTTP/JSON to synchronize changes made to the shared content to the enterprise content storage and across all devices accessing the shared content as taught by Storm. One of ordinary skill in the art would have been motivated to combine utilizing HTTP/JSON to synchronize changes made to the shared content using the browser-based application to the enterprise content storage and across all devices accessing the shared content to enable the enterprise to retain control and management of its content (Storm paragraphs 10 and 89-90).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Ford, as modified by Aymeloglu, synchronize the shared content between the secure enterprise content portal and the enterprise content storage  as taught by Storm. One of ordinary skill in the art would have been motivated to combine utilizing HTTP/JSON to synchronize changes made to the shared content using the browser-based application to the enterprise content storage and across all devices accessing the shared content to enable the enterprise to retain control and management of its content (Storm paragraphs 10 and 89-90).

Regarding Claim 2, the combination of Ford, Aymeloglu and Storm discloses all of the limitations of Claim 1.
Additionally, Ford discloses “receiving a partner update associated with the partner comprising one or more proposed edits to the subset of the client data (Ford fig. 15 and paragraph 267: second user 1506 edits the protected document);
sending the partner update to the client device (Ford fig. 15 and paragraph 267: first user 1502 may view and optionally save the edited document);
receiving a validation of at least a portion of the partner update (Ford fig. 15 and paragraph 267: first user 1502 may view and optionally save the edited document); and
incorporating the validation of the at least a portion of the partner update into the subset of the client data (Ford fig. 15 and paragraph 267: first user 1502 may view and optionally save the edited document).”

Regarding Claim 3, the combination of Ford, Aymeloglu and Storm discloses all of the limitations of Claim 1.
Additionally, Aymeloglu discloses “wherein each of the one or more screen sets comprises one or more pieces of client data presented in a partner user interface screen, the partner user interface screen mirroring at least a portion of one or more user interface screens associated with the client user interface (Aymeloglu fig. 1 and paragraphs 62-65: using application 150a, sending user 111 pastes screenshot 122 of the application and the link 123 to the document 121 from which the screenshot was taken into document 151 and provides that document to user 161 via email or via upload to server 130, wherein user 161 may access the screenshot 122 using application 150b, which is any application capable of viewing document 151, including another instance of application 150a – i.e., the information captured by the screenshot is mirrored to a partner user interface).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Ford to capture and share screenshots of project information presented in an application GUI or a portion thereof as taught by Aymeloglu for the reasons set forth in the rejection of Claim 1.

Regarding Claim 4, the combination of Ford, Aymeloglu and Storm discloses all of the limitations of Claim 1.
Additionally, Ford discloses “wherein the enterprise environment is implemented as a Software as a Service (SaaS) environment (Ford paragraphs 70-71, 79, 107-108: the secure exchange may be offered as a cloud-based service).”

Regarding Claim 5, the combination of Ford, Aymeloglu and Storm discloses all of the limitations of Claim 1.
Additionally, Ford discloses “wherein the asynchronous communication includes email, text message, or social media message (Ford fig. 7 and paragraphs 147-152, 315 and 423-424: notifications and shared content items may be exchanged using regular email).”

Regarding Claim 6, the combination of Ford, Aymeloglu and Storm discloses all of the limitations of Claim 1.
Additionally, Ford discloses “wherein the client maintains its own database system and does not share access to the database system with the partner (Ford paragraphs 66, 75, 77, 107, 191-192 and 200: each company's data may be maintained in separate databases, and wherein data is not accessible to outside users unless that data is expressly shared).

Regarding Claim 7, the combination of Ford, Aymeloglu and Storm discloses all of the limitations of Claim 1.
Additionally, Ford discloses “wherein at least a portion of the partner user interface is different than the client user interface (Ford fig. 15 and paragraphs 265-267: second user 1506 may be able to view and edit a protected document but other functionality such as saving to another location, copying, printing, and print screening the protected document are disabled – i.e., at least a portion of the second user interface is different from that of the first user as these functions are disabled).”

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Ford discloses “A system (Ford paragraphs 66 and 200: a system for securely sharing confidential information across entities) comprising:
a processor (Ford paragraphs 200 and 696-698: secure exchange server 1002); and 
memory, the memory storing program instructions to execute a method... (Ford paragraphs 200 and 696-698: secure exchange server 1002)”.

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Ford discloses “A non-transitory computer readable medium storing instructions to execute a method (Ford paragraphs 66, 191 and 705: a machine readable media comprising instructions implementing a method for securely sharing confidential information across entities).”

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449